                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

MICHAEL G. POSTAWKO, et al.,                        )
                                                    )
                      Plaintiffs,                   )
                                                    )
v.                                                  ) No.    2:16-CV-04219 NKL
                                                    )
MISSOURI DEPARTMENT OF                              )
CORRECTIONS, et al.,                                )
                                                    )
                      Defendants.                   )

        PLAINTIFFS’ MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL
                      AND SUGGESTIONS IN SUPPORT

       Plaintiffs plan to file suggestions in opposition to Corizon’s motion for protective order on

or before August 29, 2019, and seek leave to file a single exhibit thereto under seal. This Exhibit

is a record produced by defendant Missouri Department of Corrections titled “Sentinel Event

Process” and is designated as Attorneys Eyes Only pursuant to the parties’ protective order. A

copy of this Exhibit will be provided to the Court via email for in camera review

contemporaneously with the filing of this motion.

       WHEREFORE, Plaintiffs request leave to file under seal Exhibit 1 to their suggestions in

opposition to Corizon’s motion for protective order

Dated: August 28, 2019                       Respectfully submitted,

                                             By: /s/ Amy E. Breihan
                                             Anthony E. Rothert, #44827
                                             Jessie Steffan, #64861
                                             Omri E. Praiss, #41850
                                             American Civil Liberties Union
                                             of Missouri Foundation
                                             906 Olive Street, Suite 1130
                                             St. Louis, Missouri 63108
                                             Phone: (314) 652-3114

                                                                                                  1


         Case 2:16-cv-04219-NKL Document 363 Filed 08/28/19 Page 1 of 3
                            Fax: (314) 652-3112
                            trothert@aclu-mo.org
                            jsteffan@aclu-mo.org

                            Gillian R. Wilcox, #61278
                            American Civil Liberties Union
                            of Missouri Foundation
                            406 West 34th Street, Suite 420
                            Kansas City, Missouri 64111
                            Phone: (816) 470-9938
                            Fax: (314) 652-3112
                            gwilcox@alcu-mo.org


                            Amy E. Breihan, #65499
                            Megan G. Crane, #71624
                            RODERICK & SOLANGE
                            MACARTHUR JUSTICE CENTER
                            3115 South Grand Blvd., Suite 300
                            St. Louis, MO 63118
                            Phone: (314) 254-8540
                            Fax: (314) 254-8547
                            amy.breihan@macarthurjustice.org
                            megan.crane@macarthurjustice.org

                            Elizabeth L. Henthorne (pro hac vice)
                            Amelia I. P. Frenkel (pro hac vice)
                            Anastasia M. Pastan (pro hac vice)
                            Tamarra Matthews-Johnson (pro hac vice)
                            Wilkinson Walsh + Eskovitz, LLP
                            2001 M Street NW
                            10th Floor
                            Washington, DC 20036
                            Phone: (202) 847-4000
                            Fax: (202) 847-4005
                            bhenthorne@wilkinsonwalsh.com
                            afrenkel@wilkinsonwalsh.com
                            apastan@wilkinsonwalsh.com
                            tmatthewsjohnson@wilkinsonwalsh.com

                            Meghan C. Cleary (pro hac vice)
                            Wilkinson Walsh + Eskovitz, LLP
                            130 West 42nd Street, Suite 1402
                            New York, NY 10036
                            Direct: (424) 291-9669
                            Fax: (202) 847-4005
                            mcleary@wilkinsonwalsh.com
                                                                      2


Case 2:16-cv-04219-NKL Document 363 Filed 08/28/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of August, 2019, a true and correct copy of the

foregoing document was electronically filed using the Court’s online case filing system, which

will send notice to all counsel of record.

                                             By: /s/ Amy E. Breihan




                                                                                            3


         Case 2:16-cv-04219-NKL Document 363 Filed 08/28/19 Page 3 of 3
